Citation Nr: 1543497	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-34 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for residuals of a head injury also claimed as a traumatic brain injury.

8.  Entitlement to service connection for a left leg disability.

9.  Entitlement to service connection for a testicular disability.

10.  Entitlement to service connection for residual of a rib injury.

11.  Entitlement to a compensable rating for a left leg scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel.


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970 and is the recipient of the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A claim for service connection for a specific psychiatric disability, encompasses all diagnosed mental conditions, which are considered to be a single service connection claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a headache disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A November 1989 Board decision denied service connection for a psychiatric disability and that decision was final.
 
2.  The evidence received subsequent to the most recent final denial of service connection for a psychiatric disability is new and material because it raises a reasonable possibility of substantiating the claim.
 
3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a psychiatric disability that is related to active service.

4.  A June 1986 rating decision denied service connection for a headache disability and that decision was final.  The Veteran did not appeal that decision, and the June 1986 rating decision is final.  
 
5.  The evidence received subsequent to the most recent final denial of service connection for a headache disability is new and material because it raises a reasonable possibility of substantiating the claim.

6.  A June 1986 rating decision denied service connection for a back disability and that decision was final.  The Veteran did not appeal that decision, and the June 1986 rating decision is final.  

7.  The evidence received subsequent to the most recent final denial of service connection for a back disability is new and material because it raises a reasonable possibility of substantiating the claim.

8.  The probative evidence of record does not show that any current back disability was incurred in or aggravated by the Veteran's active service.

9.  The probative evidence of record does not show that the Veteran has a current diagnosed disability of any head injury residuals or TBI.

10.  The probative evidence of record does not show that the Veteran has a current left leg disability, other than the scar for which he is already service-connected.

11.  The probative evidence of record does not show that the Veteran has a current testicular disability.

12.  The probative evidence of record does not show that the Veteran has a current residual disability from any rib injury.

13.  The probative evidence of records shows that the Veteran's left leg scar is not painful or unstable, does not cause any limitation of function, and the total area is only 2.25 square centimeters.


CONCLUSIONS OF LAW

1.  The November 1989 Board decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  As new and material evidence has been received since the November 1989 rating decision, the requirements to reopen a claim for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The June 1986 Board decision that denied service connection for a headache disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
4.  As new and material evidence has been received since the June 1986 rating decision, the requirements to reopen a claim for service connection for a headache disability, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The June 1986 Board decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
6.  As new and material evidence has been received since the June 1986 rating decision, the requirements to reopen the claim for service connection for a back disability, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

9.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

10.  The criteria for service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

11.  The criteria for service connection for a testicular disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

12.  The criteria for service connection for residuals for a rib injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

13.  The criteria for a compensable for a left leg scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Because of the Board's favorable disposition of the petition to reopen the claims for service connection for a psychiatric disability, a back disability, and headaches, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished. 

With regard to the other claims on appeal, and the underlying claims for service connection adjudicated, the Board finds any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2010 and February 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations in January 2012 and October 2014 with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A June 1986 rating decision denied service connection for a back disability and headaches.  The claim of entitlement to service connection for a back disability was specifically denied on the basis of no evidence of trauma to the Veteran's back during service and no current back disability.  The claim of entitlement to service connection for headaches was denied on the basis of no diagnosis of a chronic headache disability.  With regard to the Veteran's claim for entitlement to service connection for a psychiatric disability, that issue was denied in a November 1989 Board decision on the basis that the Veteran had no diagnosis of PTSD. 

The evidence of record at that time of the June 1986 rating decision and the November 1989 Board decision included the Veteran's service medical records, VA treatment records, and private treatment records, and VA examinations. 

The Veteran was notified of the denials in June 1986 and November 1989. However, no appeal was received from the Veteran.  Therefore, June 1986 rating decision and November 1989 Board decision are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273  1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final June 1986 rating decision and the November 1989 Board decision includes October 2014 VA examination reports, VA medical records, and an April 2014 Disability Benefits Questionnaire (DBQ) concerning PTSD.  The new evidence, specifically the VA examination reports and DBQ report shows that the Veteran has been diagnosed with PTSD, tension headaches, and degenerative disc disease and spondylosis of the lumbosacral spine.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of June 1986 rating decision and November 1989 Board decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the June 1986 rating decision and November 1989 Board decisions.  Specifically, that newly submitted evidence suggests that the Veteran's current psychiatric disability may be etiologically related to his service.  Additionally, the Veteran now has current diagnoses of a headache disability and back disability which were not present during the June 1986 rating decision.  38 C.F.R. § 3.310 (2015).

Accordingly, the Board finds that the low threshold for reopening the claims have been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claims are reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran received a Combat Action Ribbon for engaging in combat with the enemy during service in Vietnam.  Thus, he is a combat veteran and entitled to the application of the provisions of 38 U.S.C.A. § 1154(b) (West 2014).  However, that statute does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened during service.  That statute does not address the questions of either current disability or nexus to service, for both of which competent medical evidence is generally required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d) (2015); Caluza v. Brown, 7 Vet. App. 498 (1995).


Psychiatric Disability

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2015).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2015).

An April 2014 DBQ completed by a VA psychologist, shows that the Veteran was diagnosed with PTSD according to the DSM-IV criteria.  The VA psychologist also noted that the Veteran had been diagnosed with a major depressive disorder that was a common response to PTSD symptoms and behaviors.  The examiner noted that the Veteran's PTSD stressors occurred during active service when another soldier died in his arms after battle and witnessing other soldiers killed and wounded.  The Board acknowledges that VA examiners in June 2012 and September 2014 were unable to diagnosed the Veteran with PTSD or any other psychiatric disability.  The Board finds that the evidence of record is in relative equipoise as the April 2014 DBQ is at least as probative as the June 2012 and September 2014 VA examination reports.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the record shows medical evidence diagnosing the Veteran with PTSD and a link between the Veteran's current symptoms and his in-service stressors has been shown.  The Veteran is a recipient of the Combat Action Ribbon and the Veteran claimed stressors are related to his experiences involving combat situations in the Republic of Vietnam.  

Therefore, the Board finds that all of the required elements for a service connection for a psychiatric disability to include PTSD and depression have been met.  38 C.F.R. § 3.304(f) (2015).

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran asserts that service connection is warranted for a back disability based upon service incurrence.  He reported that during combat that he fell down a hill that caused a back injury.  He has also reported that that he has continued to experience back pain since the incident.

A review of the Veteran's service medical records shows that he was clinically evaluated with a normal spine.  On a June 1973 Marine Corp reserves annual physical, the Veteran self-reported that he had no recurrent back pain. 

An October 1983 VA examination report shows that the Veteran reported a sore back.  A physical examination showed that his cervical spine and lumbar spine had full range of painless motion.  The Veteran was noted to be able to bend forward and touch his toes without difficulty.  

An April 1999 VA medical record shows that the Veteran was diagnosed with moderate disk space narrowing in the lumbar spine.  

A January 2012 VA examination report shows that the Veteran was diagnosed with a left thoracic extensor muscle strain and degenerative joint disease of the lumbar spine.  

An October 2014 VA examination report shows that the Veteran was diagnosed with degenerative disc disease and spondylosis of lumbosacral spine.  During the examination the Veteran reported that he fell two stories down the side of a hill in Vietnam.  He reported that he did not seek treatment at the time of the incident.  He reported that he had lived with the pain since and took pain pills.  The examiner noted that imaging results confirmed arthritis of the spinal column.  The examiner noted that the Veteran's service medical records showed no treatments or reports for a low back disability.  The examiner noted that the Veteran was a combat veteran and therefore conceded that he experienced a back injury in-service.  The examiner opined that the Veteran's current back condition was less likely as not caused by or a result of active military service.  The examiner noted that although the Veteran rolled down a hillside in service, his medical history was not remotely suggestive of a spine fracture or other serious pathology of the lumbar spine.  The examiner reported that at most, the Veteran likely suffered a mechanical type soft tissue back strain.  Mechanical type back strains can occur at different times, associated with different activities and are usually transient, responding to conservative treatment.  The examiner also noted that there was no scientific evidence that muscle strains caused degenerative arthritis of the lumbar vertebrae/spine.  The examiner noted that the Veteran did not seek attention for his back until many years after service in 1983 or 1984.  The examiner also noted that the Veteran was first diagnosed with degenerative disc disease was noted on imaging in 1999, approximately 29 years after separation from active duty.  The Veteran was also noted to have engaged in multiple strenuous occupations concurrently which would have been unlikely if he had serious lumbar spine pathology.  The examiner concluded that report that from the Veteran's medical records, the Veteran's reported history, and the scientific/medial knowledge did not provide a convincing nexus for the claimed back condition to anything in active duty.  

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim for entitlement to service connection for a back disability.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

Initially, the Board cannot concluded that a chronic back disability was shown in service.  The Board notes that while the Veteran is conceded to have experienced a back injury in-service that occurred when he fell down a hill, the medical evidence of record shows that it was not of a severity that could cause the current back disability.  Moreover, the October 2014 VA examiner specifically reported that the Veteran most likely had a soft tissue injury in-service, and that there was not scientific data to show soft-tissue injuries could cause degenerative disc disease which was confirmed 29 years after separation from service.  Therefore, arthritis was not shown to be present in service nor did it manifest within the initial post-service year so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

Accordingly, the Board finds that the October 2014 VA examiner's opinion constitutes the most probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions, to include lay statements from the Veteran asserting the initial injury and a continuity of symptomatology, and physical examination.  That opinion provided a clear rationale based on an accurate, comprehensive discussion of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board notes that there are no other contradictory medial opinions of record.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, arthritis and degenerative joint disease are the type of disabilities that are not subject to a lay diagnosis.  The Veteran can report that he had back pain.  However, those are subjective symptoms and not readily identifiable or apparent as clinical disorders in the way that, for example, varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any current arthritis and degenerative joint disease diagnosis nor does he have the medical expertise to provide an opinion regarding the etiology.  The issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran now claims a continuity of symptomatology of back symptoms, that is outweighed by his denial of back symptoms at separation of service and his first report of back pain June 1983, which was 13 years after separation from service.   The passing of many years from the claimed manifestation of the Veteran's back disability in service and the first evidence of treatment weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the weight of the credible evidence demonstrates that the Veteran's back disability first manifested after service and is not related to active service or to any incident therein.  Furthermore, the evidence does not show that any low back arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that the preponderance of the evidence is against a claim for service connection for a back disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49  1990).

Left Leg Disability

The Veteran asserts that service connection is warranted for a left leg injury based upon service incurrence.  He reported that while in service, he stepped on a punji stick causing a left leg disability.

A September 1983 VA radiographic report shows that films of the left lower leg did not reveal any abnormal findings.

An October 1983 VA examination report shows that the Veteran reported a sore leg.  The examiner reported that the Veteran had a scar to the lower left leg that was not attached to the underlying muscle and did not interfere with function of the leg.  The Veteran was  noted to walk without a limp and, rise on his toes and on his heels without difficulty.  He was also noted to squat and rise without difficulty.  

An October 2014 VA examination report shows that the Veteran was not diagnosed with a left leg condition.  The Veteran reported that he could feel pain in his leg when walking that went into his back.  He also reported that if he sat too long, his leg fell asleep.  The Veteran reported that this pain started when he stepped on punji sticks in Vietnam that stuck him in the left leg.  The examiner reported that there was no objective evidence of a left leg pathological condition.  The examiner noted that the Veteran's reports of pain involved the entire left leg, not just the area where he had punji scars.  Therefore, the examiner noted that the pain may be related to the back condition, but that would be mere speculation.  The examiner also reported that referred pain from back conditions were not uncommon but there was no objective evidence of radiculopathy during the examination.  

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left leg disability as the preponderance of the evidence is against a finding that the Veteran has a left leg disability, with the exception of the scars for which he has already established service connection..

The Board finds the October 2014 VA examination report probative in the finding that the Veteran did not have a current left leg disability at any time during the appeal period.  While the Veteran has reported symptoms of left leg pain, the examiner, after a clinical examination could not confirm a diagnosis of a left leg ailment.  The Board finds that the VA examination report to be persuasive and to be uncontradicted by any contrary competent opinion documenting a diagnosis of a left leg disabilty.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Those opinions were based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a through clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would support the claim for service connection a left leg disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Consideration has been given the Veteran's personal assertion that he has left leg pain.  However, while lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, a leg disability falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A left leg disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a neurological and muscular testing and other specific findings is needed to properly assess and diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board readily acknowledges that Veteran is competent to report left leg pain symptoms, there is no indication that the Veteran is competent to diagnose a left leg disabilty.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological disorders.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  Accordingly, that lay evidence does not constitute competent medical evidence and lacks probative value.

The preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Testicular Disability

The Veteran asserts that he has a testicular disability from being kicked in the groin during boot camp.  His claimed disability is that one testicle is larger than the other.  

A December 1970 separation examination report shows that the Veteran reported no disabilities or symptoms of the testicles.  

A June 1973 Marine Corp reserve annual physical report, showed that the Veteran had a normal genitourinary system.  The Veteran reported no disabilities or symptoms of the testicles.

A December 1978 Marine Corp reserve annual physical report, showed that the Veteran had a normal genitourinary system.  The Veteran reported no disabilities or symptoms of the testicles.

An October 1983 VA examination report shows that the Veteran's testicles were descended and normal size.  His testicles were normal to palpation.  

An April 2004 private treatment medical health questionnaire shows that the Veteran reported no lumps on his testicles or any conditions affecting his testicles.  

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim for entitlement to service connection for a testicular disabilty.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

In this case the Board finds that the Veteran does not have a current testicular disability.  While the Veteran is competent to report that he was kicked in the groin during service and that one testicle is large than the other, his statements are outweighed by the medical evidence of record.  Specifically, the Veteran was assessed with a normal genitourinary system at separation from service in December 1970 and throughout reserve duty that ended in December 1978.  Additionally, the Board notes that his testicles were evaluated as normal on an October 1983 VA examination report that noted the Veteran's testicles were descended, of normal size, and normal to palpation.  The Board also notes that the Veteran specifically denied a testicular condition on an April 2004 private health medical questionnaire.  
However, while lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, a testicular disability, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A testicular disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that testing and other specific findings are needed to properly assess and diagnose a testicular disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board acknowledges that Veteran is competent to report his observations of his testicles, there is no indication that the Veteran is competent to diagnose a testicular disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating testicular disorders.  King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  Additionally, medical personnel who examined the Veteran in 1983, approximately 10 years after separation of service, reported no testicular abnormalities.  

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Traumatic Brain Injury

The Veteran asserts that service connection is warranted for a traumatic brain injury based upon service incurrence.  He reported that while in service, during combat that he fell down a hill and his head struck numerous trees.  

An October 2014 VA examination report shows that after a review of the Veteran's medical records, his statements of the incident that caused his head injury, and a physical examination, that the Veteran did not have a traumatic brain injury (TBI).  The examiner noted that the Veteran did not have any emotional, behavioral, or cognitive symptoms of a TBI.  The examiner also noted that the Veteran reported no symptoms related to events of a fall or explosions in miliary service that could be construed as TBI symptoms.  

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a TBI as there is no indication that the Veteran has this disability.

The Board finds the October 2014 VA examination report probative in the finding that the Veteran did not have a TBI at any time during the appeal period.  The examiner specifically reported that the Veteran had no indications of a TBI as he showed no symptoms.  The Board finds that the VA examination report to be persuasive and to be uncontradicted by any contrary competent opinion documenting a diagnosis of a TBI.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a through clinical evaluation.  Neither the Veteran nor representative has presented or identified any contrary medical opinion that would support the claim for service connection a TBI.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

However, while lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, a neurological disorders, including TBI, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A TBI is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a neurological and cognitive testing and other specific findings are needed to properly assess and diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Although the Board readily acknowledges that Veteran is competent to report headaches, there is no indication that the Veteran is competent to diagnose a TBI.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose a TBI.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating neurological disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

The preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Rib Injury

The Veteran asserts that service connection is warranted for a residual of a rib injury based upon service incurrence.  He reported that while in service, during boot camp, he was struck in the ribs with a rifle butt and that he has a nub on the area of impact.

Initially, the Board notes that the Veteran's service medical records and reserve medical records show no reports or treatments for a rib injury or disability. 

A September 1983 chest x-ray showed no abnormal findings.  

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for residuals of a rib injury as there is no indication that the Veteran has the claimed disability.  The Veteran's service medical records and post-service treatment records show no report, complaint, or finding of any rib disability.  The Boards also notes that a chest x-ray taken in September 1983 showed that the Veteran had no abnormalities.  

In this case the Board finds that the Veteran does not have any residuals from a rib injury.  While the Veteran is competent to report that he was struck with a rifle butt during active service, his statements are outweighed by the medical evidence of record.  Specifically, the Veteran was assessed with a normal chest x-ray in September 1983.  Additionally, the Board notes that the Veteran post-service treatment records show no reports or treatment for residuals of any rib injury.  

Although the Board acknowledges that Veteran is competent to report his observations of his ribs, his observations are outweighed by the medical evidence of records that shows the Veteran does not have any residuals of a rib injury.  Additionally, the Veteran has not reported any pain or functional impairment from reported residual rib injury.  

The preponderance of the evidence is against the Veteran's claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Left Leg Scar

The Veteran contends that he is entitled to a compensable disability rating for a left leg scar, from stepping on a punji stick during service.  Currently, his left leg scar is rated 0 percent under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2015).

Superficial scars, other than those of the head, face, or neck, that are nonlinear are rated under Diagnostic Code 7802.  Under that diagnostic code, a 10 percent rating is warranted if the scar, or scars, cover an area, or areas, of 144 square inches (929 square centimeters) or more.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2015).

For purposes of Diagnostic Code 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate rating is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk.  38 C.F.R. § 4.118, Diagnostic Code7802, Note 2 (2015).  The separate ratings are then combined under 38 C.F.R. § 4.25.  For purposes of rating, the midaxillary line on each side separates the anterior and posterior portions of the trunk.  38 C.F.R. § 4.25 (2015). 

Scars that are unstable or painful are rated under Diagnostic Code 7804.  Under that diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, unstable or painful scars, respectively.  If one or more scars are both unstable and painful, a 10 percent rating is added to the rating that is based on the total number of unstable or painful scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2015).

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

A January 2012 VA examination report shows that the Veteran was assessed with a well healed scar of the left calf.  The examiner noted that the scars were not painful or unstable.  The left lower leg scar was noted to be the size of a dime and was smooth, nontender, and no indurated.  The examiner noted that the scar was superficial non-linear and the sized was 1.5 centimeter by 1.5 centimeter with a total area of 2.25 square centimeters.  The examiner noted that the Veteran stated that he stepped into a booby trap during his active duty and his calf was pierced by sharp punji stick that was the size of a chop stick.  The Veteran stated that he had pain for three weeks, then recovered.  He also denied any functional limitation from the scar.  

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's left leg scar under Diagnostic Code 7802.  For a compensable rating under that diagnostic code, the scars must cover an area of 144 square inches (929 square centimeters).  However, as the medical evidence demonstrates, the Veteran's left leg scar only cover approximately 2.25 square centimeters, an area far smaller than that required for a compensable rating. 

Diagnostic Code 7804 is applied to scars that are unstable or painful.  On examination, the Veteran has not reported pain associated with the scar.  The Board acknowledges that he has reported leg pain, but a VA examination concerning the Veteran's left leg pain noted that whole leg was reported as painful, not just the scar area, so it was not found to be a symptom of the scar.  Additionally, there was no restriction of motion noted.  Further, the January 2012 VA examiner noted that the scars were not painful or unstable and that there was no skin breakdown or tissue loss.  Therefore, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 provides that any disabling effects not considered under other scar codes may be rated under any other applicable Code.  In this case, there is no indication from the medical evidence of record that the Veteran's left leg scar resulted in any disabling or functional effect.  Therefore, a compensable disability rating under Diagnostic Code 7805 is not warranted. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a compensable rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the Board finds that a compensable disability rating for the Veteran's left leg scar is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2014).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the left leg scar is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned rating, by his scar disability that is being rated.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

As new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, the claim is reopened.

As new and material evidence has been received to reopen a claim for service connection for a headache disability, the claim is reopened and the appeal is granted to that extent only.

As new and material evidence has been received to reopen a claim for service connection for a back disability, the claim is reopened and the appeal is granted to that extent only.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for residuals of a head injury, claimed as a TBI, is denied.

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a testicular disability is denied.

Entitlement to service connection for residuals of a rib injury is denied.  

Entitlement to a compensable rating for a service connected left leg scar is denied.



REMAND

Unfortunately, a remand is required for the claim of entitlement to service connection for headaches.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is provided every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

A review of the service medical records shows that the Veteran self-reported that he experienced headaches on a June 1973 Marine Corp reserve annual physical.  The examining physician noted that his headaches were not considered disabling.

A January 2012 VA examination report shows that the Veteran was diagnosed with tension headaches.  The Veteran reported that when he was in a fire fight, he rolled off a hill and hit his head.  He reported that he did not lose consciousness but stated that he had experienced a slight throbbing headache in his bilateral parietal and temporal area daily since active duty.  The examiner did not provide a nexus opinion.  

Here, the Board finds that the January 2012 VA examination report is incomplete as no nexus opinion was provided by the VA examiner,.  Therefore, the Board finds that a new examination is required to ascertain the etiology of the Veteran's headache condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to determination the nature and etiology of any headache disability.  The examiner must review the claims folder and should note that review in the report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any headache disability diagnosed during the pendency of this appeal had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


